DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Elections/Restriction   
2.	This application is in condition for allowance except for the presence of Claims 6-8 directed to an invention non-elected with traverse in the reply filed on 10/27/2020. In a phone call on 10/25/2021, Applicant’s representative, Juliana Haydoutova, agreed to an Examiner’s amendment to cancel the non-elected Claims 6-8 since these claims do not contain the patentable subject matter.
Response to Amendment
3.	In response to the amendment received on 10/20/2021:
Claims 1-9 are pending in the current application. 
The previous double patenting rejection over conflicting US Patent 10,446,848 is withdrawn in light of the submitted terminal disclaimer.
The previous rejection of the claims under 35 U.S.C. 112 is overcome in light of arguments submitted.
Terminal Disclaimer
4.	The terminal disclaimer filed on 10/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,446,848 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Examiner’s Amendment
5.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  This examiner’s amendment was approved by Applicant’s representative by telephone on 10/25/2021.
Cancel claims 6-8
Allowable Subject Matter
6.	Claims 1-5 and 9 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-3 and 5-17.
	Independent Claim 1 recites a method of synthesizing a carbon-based electrode material comprising treating graphite particles and discrete fullerene fractions to form a composite material comprising a plurality of pores defined by graphite particles bridged by discrete fullerene fractions.  No prior art can be found to teach such a method, resulting in a composite material comprising a plurality of pores defined by graphite particles bridged by discrete fullerene fractions.  Therefore, the reference fails to teach or suggest the particulars of the independent Claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention.   Thus none of the prior art of the record, alone or in combination, appears to teach, suggest, or render obvious the invention of independent Claim 1.  Since Claims 2-6 and 9 depend on Claim 1, they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729